DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-21 are allowed.

Claims 1, 4-8, 11-15, and 18-21 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Soothsayer: Predicting Capacity Usage in Backup Storage Systems”, Vaughn et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein running a model on the historical data for at least the daily frequency of usage data, the weekly frequency of usage data and the monthly frequency of usage data to forecast the usage data that occurs during the at least two frequencies in determining that the usage data is forecasted more accurately for the first frequency, predicting future usage of an item based upon the usage data forecasted for the first frequency, providing a notification of the future usage of the item as cited in independent claims 1, 8, and 15.    

Instead, Vaughn et al. disclose a simulation model employing autoregressive and moving-average, clustering and stochastic, linear regression techniques to predict capacity usage providing a range of time when the capacity is likely to be reached in a backup system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864